Citation Nr: 0010394	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals (Board) March 1997 decision 
denying entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether a March 1998 decision of the Board, denying 
entitlement to service connection for right shoulder 
dislocation, involved CUE.


REPRESENTATION

Moving Party represented by:  West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 27 to June 16, 1976.  
This case comes to the Board on a November 1998 motion by the 
moving party, alleging CUE in March 1997 and March 1998 Board 
decisions.


FINDINGS OF FACT

1.  By March 1997 decision, the Board concluded, in pertinent 
part, that the record was devoid of clinical evidence of a 
nexus between the moving party's psychiatric symptoms and his 
period of service; thus, the claim of service connection for 
a psychiatric disorder was found to be not well grounded.

2.  The Board's March 1997 decision was substantiated by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  In March 1998, the Board issued a decision that the 
record was silent as to medical evidence to demonstrate a 
medical nexus between the moving party's current right 
shoulder dislocation and his active service; thus, the claim 
was determined to be not well grounded.

4.  The Board's decision of March 1998 was substantiated by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400-
1411 (1999).

2.  The Board's March 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400-
1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records consist of a May 1976 examination 
that is silent for pertinent findings.  In June 1976, an 
aptitude board found that the moving party's general 
qualifications did not warrant further retention in the 
service.  The report revealed that he was not in need of 
hospitalization, that he had not completed recruit training, 
that he had been counseled as to his deficiencies and 
afforded a reasonable opportunity to overcome them, and that 
his disorder preexisted entry into service and had not been 
aggravated by service.  It was recommended that he be 
discharged by reason of unsuitability.  

Post-service records consist of VA outpatient record dated in 
March 1981 that reveals symptoms of pain in the right 
shoulder that reportedly related to an injury nine years 
earlier in 1972.  The report discloses that the moving party 
hurt his shoulder prior to entry into service.  The diagnosis 
rendered was chronic mechanical strain of the cervical spine.  

Private medical records dated in August 1985 show that the 
moving party was treated for complaints including generalized 
aches in all of his joints.  At that time, he gave a history 
of being shocked with 20,000 volts of electricity in July 
1985 followed by 8-days of hospitalization for fractured 
ribs, generalized aches in all joints, and observation.  He 
reported being very nervous and unable to sleep.  The 
assessment was anxiety, possible post-traumatic stress 
disorder (PTSD).  

Included in the private medical records is a January 1986 
notation that the moving party was in treatment with a goal 
of reducing anxiety, resulting from his prior electrical 
accident.  The diagnoses at that time included PTSD.

A May 1986 private psychological evaluation discloses the 
moving party's history of an on-the-job accident when he was 
electrocuted and subsequently hospitalized.  Since the 
accident, he reportedly was depressed, experienced 
nightmares, and often cried.  In pertinent part, diagnostic 
impressions were borderline intellectual functioning and 
chronic PTSD.

In November 1988, the moving party was evaluated 
psychologically and reported nightmares about being 
electrocuted and depressive symptoms.  In the psychologist's 
summary it was noted that the moving party presented a number 
of depressive symptoms and other deficits, and test results 
indicated cerebral impairment.  Diagnoses were mild dementia 
and major depression.  

Private medical records from January 1993 to March 1994 
reveal complaints of right shoulder pain.  In clinical 
entries from May to October 1993, the moving party reported 
that he had fallen and injured his right shoulder; the 
assessment was tenderness and spasm in the posterior right 
shoulder and shoulder strain.  

Social Security Administration (SSA) records reflect that the 
moving party was awarded SSA benefits and considered disabled 
since October 1985.

Private chiropractic records from May 1994 to October 1997 
relate primarily to complaints of right shoulder pain that 
reportedly had gone on for 15 years.  The moving party also 
complained of problems with his nerves.  In May 1995, the 
chiropractor stated that treatment was sought for relief of 
right shoulder pain.  In October 1997, the chiropractor noted 
a history of an electrical injury and a report of in-service 
injury to the shoulder.  The impression included 
osteoarthritis with impingement syndrome in the right 
shoulder.  

In June 1996, the moving party testified at a hearing that 
his acquired psychiatric disorder was incurred in service and 
was not based on the post-service accident when he was 
electrocuted.  He stated that, in service, he hit a wall and 
fractured his right shoulder and a drill sergeant slapped him 
on the right shoulder, causing more pain.  Reportedly, he was 
told he had a fractured right shoulder, and it was placed in 
a sling.  He stated he had a rough time with the drill 
instructors, and in addition to the electrocution accident, 
activities in service caused his psychiatric disorder.  

In November 1998, the moving party filed a motion for 
reconsideration of the Board's March 3, 1997 and March 30, 
1998 decisions.  In December 1998, the motion was denied on 
the basis that the decisions contained findings of fact that 
had a plausible basis in the record, were consistent with the 
available evidence and applicable statutory and regulatory 
provisions, and contained clearly stated reasons and bases.  
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1000, 
20.1001, 20.1100 (1999).

In May 1999, a motion for revision of the Board's March 1997 
and March 1998 decisions on the basis of CUE was received.  
The Board notes that the motion meets the pleading 
requirements set forth in 38 C.F.R. § 20.1040(a) (1999).  In 
his original signed motion, the moving party stated that VA 
records indicative of treatment right after separation from 
service were missing from the claims folder and that such 
records document the moving party's inservice disabilities.  
Also, the moving party claimed that his disabilities were 
aggravated by his period of service.

II.  Analysis

Rule 1403, found at 38 C.F.R. § 20.1403 (1999), provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term CUE.  As 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on prior 
Court precedent regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In this case, the moving party has failed to provide any 
basis for his assertion that the Board's March 1997 and March 
1998 decisions contain CUE.  For CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313.  It must always be remembered 
that CUE is a very specific and rare kind of error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the U.S. Court of Appeals for the 
Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), decided after the Board's March 1997 
decision, would not support the moving party's CUE claim.  In 
addition, there are no specific contentions of error of fact 
or law in either of the decisions in question.  The 
contention amounts to a general disagreement with the outcome 
of the decisions.  The moving party is simply reiterating his 
prior contentions.  Such argument cannot form the basis of a 
CUE claim.  He has not set forth any basis for a finding of 
error or any indication why the result of the decision would 
have been different but for alleged error.

Following a review of the record, it is clear that the moving 
party has not set forth specific allegations of error, either 
of fact or law, in the March 1997 or March 1998 decisions by 
the Board.  As there are no specific contentions of error of 
fact or law in the decisions in question, the motion is 
denied.



	(CONTINUED ON NEXT PAGE)



ORDER

The motion for revision of the March 1997 Board decision on 
the grounds of CUE is denied.

The motion for revision of the March 1998 Board decision on 
the grounds of CUE is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


